Case 7:15-cr-00468-VB Document 159 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“cR- = { )()
| oO \ ye) We Ak at
Defendant(s).
X
Defendant \o\vo Went a hereby voluntarily consents to

 

participate in the following proceeding via _Wideoconferencing or ____ teleconferencing:
ee ‘fin .
_* Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

/s/ Julio Renta Nasco C Ul.

Defendant's Signature / defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Nolo Rena Susan CC. WolfSe.

Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

5/14/2020 heey 6. Mm‘ Carla
Date U.S. District Judge/U.S. Magistrate Judge

 
